Order entered August 27, 2020




                                       In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                No. 05-19-00926-CR

                       THE STATE OF TEXAS, Appellant

                                          V.

                  VINCENT RUSSELL GIORDANO, Appellee

                On Appeal from the County Criminal Court No. 3
                             Dallas County, Texas
                     Trial Court Cause No. M17-41558-C

                                      ORDER

        Before the Court is appellant’s motion for extension of time to file a motion

for rehearing. In his motion, appellant seeks an extension of time from September

1, 2020, to October 1, 2020, in which to file his motion for rehearing. We GRANT

appellant’s motion. Appellant’s motion for rehearing shall be filed by October 1,

2020.


                                               /s/   ROBBIE PARTIDA-KIPNESS
                                                     JUSTICE